Citation Nr: 1217948	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-35 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a bunionectomy of the right foot.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 2001 to January 2002 and from August 2003 to February 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board so that a formal hearing could be scheduled in January 2010.  The hearing was scheduled for May 2010, but the Veteran did not report.  The case was again remanded in October 2010 so that VA psychiatric and foot examinations of could be arranged.  These were scheduled to take place in November 2010, but the Veteran did not report for the examinations.  The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 2001 to January 2002 and from August 2003 to February 2004.  

2.  On examination prior to entry into the Veteran's first period of service, in October 2001, no abnormality of the foot was noted.  

3.  The Veteran was seen for complaints of foot pain in January 2002; an entrance physical standings board proceeding shows a diagnosis of hallux abductovalgus and plantar fasciitis.  

4.  In January 2002, the Veteran was treated at a private facility for a painful bunion deformity of the right foot that became symptomatic in December 2001; she underwent corrective surgery in February 2002.   

5.  On examination at the time of the Veteran's entry into her second period of service, it was reported that she had been previously discharged for medical reasons due to a bunion on the foot during basic training; examination showed a healed bunionectomy of the right foot.  

6.  A Physical Evaluation Board proceeding found right foot pain secondary to bunion surgery performed prior to enlistment that was not permanently aggravated during service.  

7.  An X-ray study conducted by VA in August 2004 shows changes consistent with a prior great toe bunion, with no evidence of a stress fracture.  

8.  No injury, disease, or chronic symptoms of an acquired psychiatric disability, including PTSD or depression were manifested during service.  
          
9.  The Veteran was noted to have symptoms of anxiety and depression in May 2004.  

10.  The Veteran was diagnosed with major depression, single episode, and a panic disorder on VA examination in July 2004. 

11.  PTSD was first diagnosed at a private facility in November 2005.  

12.  The Veteran is not shown to have engaged in combat with the enemy and has not been established as a prisoner of war

13.  The Veteran has not claimed a stressor related to in-service personal assault or fear of hostile military or terrorist activity that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor 

14.  An acquired psychiatric disorder is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  The residuals of a right bunionectomy were incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  An acquired psychiatric disorder, including PTSD and depression, was neither incurred in nor aggravated by service nor may major depression be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claim.  May and October 2004 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  An October 2007 supplemental statement of the case (SSOC) informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examinations in July and August 2004 and, pursuant to remand by the Board in November 2010.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The July and August 2004 examinations are sufficient for disposition of the Veteran's claims.  While the examinations were not considered sufficient by the Board and additional examinations were scheduled, the Veteran failed to report for the November 2010 examination despite adequate notification.  Although the Veteran's representative argues that there is no indication that the Veteran was notified of the examination at the correct address, the Board's review shows that the notification was mailed to the most current address of record, which was last confirmed by the Veteran in correspondence dated in November 2010.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  As this is an original claim, it will be rated based on the evidence of record.  Neither the Veteran nor her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Residuals of a Bunionectomy

The Veteran contends that service connection is warranted for the residuals of right foot surgery that was performed following her first period of service.  She asserts that while the disorder may have pre-existed service, she aggravated the disability after tripping on a rock.  

After review of the record, the Board finds that on examination prior to entry into the Veteran's first period of service, in October 2001, no abnormality of the foot was noted, but that the Veteran was first seen for complaints of foot pain in January 2002.  Review of the Veteran's STRs shows that on examination prior to entry into service, clinical evaluation of the feet was normal.  At that time, the Veteran did not report having had foot trouble on her report of medical history.  STRs show that the Veteran was treated for complaints of foot pain in January 2002 at which time the assessment was bunions.  She was advised that she should not run, jump, or march for 30 days.  As she was only in her fourth week of basic training, she was referred for an Entrance Physical Standings Board Proceeding where it was noted that she had bilateral bunion pain that had been treated with nonsteroidal anti-inflammatory medications without relief of her symptoms.  There was no history of trauma sustained during basic training.  The diagnosis was hallux abductovalgus and plantar fasciitis.  

Reports of treatment at a private facility, dated in January 2002, show that the Veteran was treated at a private facility for a painful bunion deformity of the right foot that became symptomatic in December 2001.  The records show that she underwent corrective surgery in February 2002.   Postoperative radiographs revealed good alignment and healing.  She was released from care to resume any physical activity asked of her.  

The Veteran re-entered service for a second time in August 2003.  On examination prior to her second entry, in November 2002, it was reported that she had been previously discharged for medical reasons due to a bunion on the foot during basic training.  The examination report showed a healed bunionectomy of the right foot.  During her second period of service she began having difficulties with her right foot and was treated in September 2003 when she was diagnosed with metatarsalgia.  Her pain was in the area of her prior bunion surgery.  The assessment was of metatarsalgia and possible stress fractures of the first and second metatarsals.  She was treated with crutches, nonsteroidal anti-inflammatory medications and convalescent leave for 30 days.  Her diagnosis at the time of convalescent leave was stress fractures.  The diagnosis was right foot pain secondary to bunion surgery in February 2002.  Radiographs did not support a diagnosis of stress fractures.  It was recommended that the Veteran be referred for a Physical Evaluation Board.  This found right foot pain secondary to bunion surgery performed prior to enlistment that was considered to have existed prior to service (EPTS).  She was found to be medically unfit to perform duties required of a soldier.  The disability was not found to have been incurred in service or permanently aggravated by service.  

The Board finds that, following service, an X-ray study conducted by VA in August 2004 shows changes consistent with a prior great toe bunion, with no evidence of a stress fracture.  The record does not show that the Veteran had evidence of a bunion disorder of the right foot prior to entering her first, brief period of active duty.  It is presumed that she was in sound condition at the time of her entry into service.  She developed right foot pain during service and underwent surgery in February 2002.  While this disability clearly pre-existed her second period of service, the record shows that the onset was during her first period of active duty. Therefore, service connection is warranted.  

Service Connection for a Psychiatric Disorder, Including PTSD

The Veteran contends that service connection should be established for an acquired psychiatric disorder, including PTSD.  She stated that, while in service, she was verbally abused and tormented, being told by drill sergeants that she would never be allowed to go home.  She stated that, despite being profiled, she, and others on a medical hold, were forced to lift, carry, stand for long periods of time, and perform other physical activities.  She stated that this abuse caused the development of PTSD.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of an acquired psychiatric disability, including PTSD or depression were manifested during service.  The STRs show no manifestations of a psychiatric disorder.  While correspondence received in connection with the Veteran's application for compensation benefits includes contentions that she had panic attacks while on active duty, the examinations for separation from both periods of service showed psychiatric clinical evaluation to be normal.  

The Board finds that the Veteran was noted to have symptoms of anxiety and depression in May 2004.  At that time, VA received a letter from the Veteran's minister who related that she had been meeting with the Veteran since May 2004 for issues of depression, bitterness, panic attacks and nightmares.  Treatment records from the local Vet Center show that, in May 2004, the Veteran was seen for complaints of anxiety and panic reactions.  It was noted that she became anxious when she thought of being recalled to the military and having to leave her mother's house.  It was noted that her mother accompanied her to the session and reported that the Veteran had had several panic attacks that she had witnessed.  

An examination was conducted by VA in July 2004.  At that time, the diagnoses were major depression, single episode, and a panic disorder.  The Veteran related that she attributed her emotional problems to "verbal and mental abuse" that took place while she was in the military.  The examiner did not render an opinion regarding whether the Veteran's psychiatric disability may be related to service.  Although chronic major depression may be a disease subject to a one-year presumptive provision, the only diagnosis of major depression notes a single episode, not chronic disability.  As such, it is not subject to the presumptive provisions related to chronic diseases.  As she did not report for the scheduled VA compensation examination, the case must be decided on the evidence of record.  Absent additional information that could have been obtained through his examination, the evidence of record does not show that she has a chronic psychiatric disease that may be related to service.  

The Board finds that PTSD was first diagnosed at a private facility in November 2005.  At that time, the Veteran complained of mood swings since discharge from service.  She felt inadequate secondary to mockery and treatment that she received while in service.  The assessment at that time, was PTSD secondary to service experiences, with eating disorder.  Additional treatment records continued to show an assessment of PTSD.  

Although the Veteran has been assessed as having PTSD as a result of service, service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a),3.304 (2011).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states: If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3) (2011).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change. VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because her claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  

After review of the record, the Board finds that the Veteran is not shown to have engaged in combat with the enemy, has not been established as a prisoner of war, has not claimed a stressor related to in-service personal assault, and has not claimed a stressor related to fear of hostile military or terrorist activity that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  The Veteran's contentions regarding the onset of her psychiatric disorder relate to emotional abuse she suffered from drill instructors during active duty, which does not qualify as an adequate stressor for the specific disorder PTSD.  

The Board finds that an acquired psychiatric disorder is not shown to have had its onset in service or to have been caused by any in-service event.  While the Veteran's private treatment records include a reference that the Veteran has PTSD as a result of service, as noted, she does not meet the VA criteria for PTSD and this is the only psychiatric disability for which an opinion of relationship with service has been offered.  The fact that the panic disorder and depression was first noted within a year after the Veteran's discharge from active duty is probative evidence, but neither of these disabilities is considered a psychosis for which presumptive service connection may be established and, absent some credible evidence of manifestations during service, the record is insufficient for a finding of service onset.  As noted, while the Veteran stated after service that she had panic attacks while on active duty, the examinations for separation from service showed psychiatric clinical evaluation to be normal.  The service treatment records do not show panic attacks in service.  In this case, the silence on the part of the Veteran in not reporting any history or complaints of panic attacks in service is contradictory evidence because the alleged panic attacks  or symptoms would ordinarily have been recorded in the service treatment (medical) record that recorded history and treatment for other disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 439   (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Considering the entire record, the Board finds that the Veteran's statements, indicating panic attacks in service and essentially the onset of a chronic psychiatric disorder during service are not credible.  As the Veteran's non-credible accounts are the only evidence indicating a nexus between a current psychiatric disorder and any incident of service, the Board finds that the record contains no credible evidence indicating such a nexus. As such, there is insufficient evidence, both lay and medical for the establishment of service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for the residuals of a bunionectomy of the right foot is granted.  

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


